Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147754                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  TIGRAN MOVSISYAN,                                                                                Bridget M. McCormack
           Plaintiff-Appellee,                                                                           David F. Viviano,
                                                                                                                     Justices
  v                                                                SC: 147754
                                                                   COA: 299235
                                                                   Wayne CC: 06-624011-CZ
  IPAX CLEANOGEL, INC.,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the June 11, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
           t0421
                                                                              Clerk